As relating to the charge of robbery, the facts in this case are no different from the facts disclosed in Louis v. State (Ala.App.) 130 So. 904.1 The judgment in that case was for robbery, and on the facts as there stated the judgment of reversal was proper.
We did not, however, mean to hold that no criminality could be inferred from the evidence adduced on the trial. There is embraced in the indictment a charge of grand larceny, and if this defendant participated in the transaction detailed by the injured party, aiding and abetting therein, and the jury should find from the evidence that a larceny had been committed, such finding would justify a verdict of conviction for grand larcency, although the facts do not justify a conviction for robbery.
The evidence in this case, if believed beyond a reasonable doubt, discloses the facts that the injured party, an old ignorant negro woman, had on deposit in the bank $290; that three young negro men got her in an automobile driven by this defendant, took her to her home where she got her saving bank book, took her to the bank, induced her to draw the money out of the bank, and turn it over to Louis, one of the three; that she received nothing in return for the money; that she had never seen the man to whom she delivered the money until that day; that after Louis got the money the woman was taken to the top of a hill about one-half mile from her home, put out of the car, after which the defendant and his associates left. From the surrounding circumstances it is quite clear that a fraud was perpetrated on the old woman and that her money was taken from her. It was for the jury to say from all the surrounding facts and circumstances whether the taking was felonious, and, if so, did this defendant aid or abet in the taking?
The general charge was asked and refused. The charge was not limited to the charge of robbery, but extended to the lesser degrees of crime embraced in the indictment. Its refusal was not error.
No exception was reserved to the action of the court in overruling the motion for a new trial, and hence that ruling cannot be here reviewed. We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.
1 Ante, p. 120.